DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 8/22/2022, with respect to the rejection(s) of claim(s) 1-16 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the network element" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first format" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the corresponding version-id" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the corresponding resource-id” in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claims 10-16 are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 9 discussed above.
Claim 12 recites the limitation “the version-id” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “a first model” and “a second model” in line 5. It is unclear to the examiner if the Applicant is referring to the same first model and second model of claim 1. If this is the case, proper phrasing would be “the first model” and “the second model” or “said first model” and “said second model.”
Claim 16 recites the limitation "the version ids" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the corresponding version-id" in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the corresponding resource-id” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1, 2, 4-7, and 21-24 are allowed.
Claims 3, 8-16, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 8 AM to 4 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454



10/11/2022